Gregory, C. J.
The appellee was indicted in the court below for bribery. The indictment charges, that on,* &c., William Henning was prosecuting attorney of the Fifteenth Judicial Circuit of the State of Indiana, and was then and there acting as such; that on, &c., at the said county, one Herman Becker was and had been guilty of violating the law of said state by unlawfully bartering and selling intoxicating liquor by a less quantity than a quart at a time in said county, without having a license for that purpose. And the grand jurors of the said county being at that time in session, and the said Herman Becker greatly fearing that he would be indicted by said, grand jury for said offense, to prevent any indictment from being found against him, the said Becker had an interview and a conversation with said Henning, in reference to said prosecution against the said Becker, and the said William Henning, so being prosecuting attorney, did then and there unlawfully, corruptly, and feloniously, take and receive from the said Herman Becker, a large sum of money, to wit, the sum of five dollars in lawful currency of the United States, as an undue reward to influence his behaviour in office as such prosecuting attorney, and to induce him to prevent the said grand jurors from finding an indictment against the said Becker for the offense aforesaid.
On motion, the indictment was quashed. The State appeals.
This indictment, if sustained, must be held good under section 39 of the act defining felonies, and prescribing punishment therefor. 2 G. & H. 450. It lacks a material aver*191ment to make it good under section 2, of the act of March 11th, 1867, in relation to compounding crimes. It is not charged that the defendant had knowledge of the actual commission of the crime of Becker.
The turning point in the case is this: Is a prosecuting attorney an officer entrusted with the administration of justice?
He is a judicial officer created by the constitution of the State. 1 G. & H. 47, sec. 11.
He is the law officer of the court to whom is entrusted all prosecutions for felonies and misdemeanors. 2 G. & H. 430, sec. 4.
He is the legal adviser of the grand jury.
We think he is “an officer entrusted with the administration of justice.”
But the action of the court below must be sustained, for the reason that the court in which the indictment was found had no jurisdiction of the subject-matter.
On the 13th of May, 1869, the act creating the Vanderburgh Criminal Court was approved; it is therein declared to be in force from and after its passage. The indictment was returned into the Vanderbugh Circuit Court on the 21st of May, 1869, by a grand jury impanelled therein on the 18th of that month. The case was transfex’red to the Vandex’burgh Cx’iminal Court, where the indictment was quashed.
It is admitted by counsel for the State, that the latter court had exclusive jurisdiction of the offense charged, but it is insisted that from the creation of the court until its first tenu, the Vanderbui’gh Cii’euit Coux’t retained its former jurisdiction. This position is not tenable. Certainly the gx'and jury of the criminal court could enquire of all offenses of which that court had jurisdiction from the time of its creation. There was at all times after its creation a court having jurisdiction to punish the offender for the exime charged. That the court was not in session, is no x-eason why the cix’cuit court should retain its former juris*192diction. The offender could have been held to bail to answer in the criminal court at its next term.
D. E. Williamson, Attorney General, and A. L. Robinson, for the State.
J. M. Shackelford and W. F. Parrett, for appellee.
The judgment is affirmed.